 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in voting group (B) elect to be represented by either theSteelworkers or the UAW, then the Regional Director is instructedto issue a certification of representatives to such latter union for aunit of production and maintenance employees, which the Board un-der the circumstances finds to be appropriate for purposes of collec-tive bargaining.However, if a majority of the employees in voting group (A) do notvote for theunionseeking to represent them in a separate unit, suchgroup will be appropriately included in the same unit with the em-ployees in voting group (B) and their votes will be pooled with thosein voting group (B).The Regional Director is instructedto issue acertification of representatives to the labororganizationselected by amajority of the employees in the pooled group, which the Board insuchcircumstancesfinds to bea single unit appropriate for purposes ofcollectivebargaining.[The Board dismissed the petitions in Cases Nos. 14-RC-2611 and14-RC-2654.][Text of Direction of Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the above De-cision, Order, and Direction of Elections.MEMPHIS FURNITUREMANUFACTURING COMPANYandUNITED FURNI-TURE WORKERS OF AMERICA, CIO, PETITIONER.Case No. 32-RC-770.January 13,1955Supplemental Decision,Order,and Second Direction of ElectionPursuant to a Decision and Direction of Election issued herein onAugust 23, 1954,1 an election by secret ballot was conducted on Sep-tember 21, 1954, under the direction and supervision of the RegionalDirector for the Fifteenth Region, among employees in the unit foundappropriate by the Board.Following the election, a tally of ballotswas furnished the parties, which shows that of 659 votes cast in theelection, 334 were for the Petitioner, 313 were against the Petitioner, 9were void, and 12 were challenged.The challenged ballots are notsufficient in number to affect the results of the election.Thereafter, the Employer filed objections to conduct affecting theresults of the election.The Regional Director investigated the ob-jections and, on November 5,1954, duly served upon the parties a report1Not reported in printed volumes of Board Decisions and Orders.111 NLRB No. 31. MEMPHIS FURNITURE MANUFACTURING COMPANY205on objections in which he recommended, among other things, that theEmployer's objection concerning the Petitioner's distribution of al-tered sample ballots before the election be sustained and that the Boardtherefore set aside the election and direct a new one.The Petitionerfiled exceptions to the report on objections.Having duly considered the matter,' the Board finds as follows :During the morning of the election, the Petitioner distributed toemployees a handbill that contained a purported sample copy of theBoard's "Official Secret Ballot," which customarily appears on theBoard's notice of election.The purported sample ballot, however, wasnot in fact a copy of the Board's ballot, but had been altered in thefollowing manner : An arrow pointed to the "Yes" box with an "X"appearing in that box.The reproduction of the official ballot filledabout half of the lower portion of the handbill. The top portion con-tained a facsimile of "Uncle Sam," under which was stated, "UNCLESAM IS RUNNING THIS ELECTION," and the following printedmatter : "MEMPHIS FURNITURE EMPLOYEES : YOU KNOWHOW THE COMPANY HAS TREATED YOU IN THE PAST.YOU CANNOT EAT TELEGRAMS AND DOUBLE TALK";"TODAY ISYOURDAY"; "VOTE `YES' BY MARKING YOURX IN THE LEFT HAND SQUARE WHEN YOU VOTE TO-DAY, AS SHOWN ON THE SAMPLE BALLOT BELOW."In opposing the Regional Director's recommendation, the Peti-tioner argues that the handbill, which contained the purported sampleballot, was clearly union propaganda and did not mislead the employ-ees.The Board recently stated in theAllied Electric Productscase,3that a purported reproduction of its official ballot which has been al-tered for campaign purposes, necessarily tends to suggest Board ap-proval of the material thereon. Thus, the Board decided that it wouldnot permit the reproduction of any document purporting to be a' copyof the Board's official ballot other than one completely unaltered inform and content and clearly marked sample on its face. The Boardconcluded that a violation of this rule is a sufficient ground for settingaside an election.Although the Petitioner would distinguish between the factualsituation here and that in theAlliedcase, we are of the opinion thatthere are no substantial differences to warrant a departure from theprinciple established in that case.Accordingly, we find that the Pe-tioner, by circulating a copy of the Board's official ballot, altered asdescribed above, tended to interfere with the employees' free choicein the election and that the Employer's objection to this conduct was'The Petitioner's request for oral argument is denied because, in our opinion,the recordand exceptionsadequatelypresent the issues and positions of the parties.3 109 NLRB 1270 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalid.'We shall, therefore, set aside the election and direct that anew election be conducted.[The Board set aside the election.][Text of Second Direction of Election omitted from publication.]4Allied Electric Products,Inc, supra;Tube Reducing Corporation,110 NLRB 1080;Bachmann Uxbridge Worsted Corporation(UxbridgeMill),110 NLRB1195See alsoTheWilmington Casting Company,110 NLRB 2114,wherein the employer and the union cir-culated separate altered ballots,and the Board, in setting aside the election, held thatthe wrongful conduct of one party did not neutralize the other party's interference withthe employees'freedom of choiceTHE COLUMBUS SHOW CASE COMPANYand M. L.GLASSLOCAL 1423, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFLand M. L.GLASS.CasesNos. 39-CA-319 and39-C13-46.January 14,1955Decision and OrderOn August 6, 1954, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent Company and the Re-spondent Union filed exceptions to the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate. Report, the exceptions, and the entire record in the cases andhereby adopts the findings,2 conclusions, and recommendations of theTrial Examiner with the following modification.IThe Respondent Union also requested oral argument.In our opinion,the record andthe exceptions fully present the issues and the positions of the parties.Accordingly, therequest is denied2 Contrary to theRespondent Union's contention,we find that the Employer's totalbusiness in the sale and installation of store fixtures,and not the value of the CorpusChristi installation alone, determines whether the Employer is engaged in interstate com-merce.InternationalAssociationofHeat and Frost Insulators andAsbestosWorkers,LocaluQo. 7, AFL,92 NLRB 753, 758The ChargingParty,M. L. Glass, filed charges against the Respondent Union and theRespondent Employer on February 26 and March 4, 1953,respectively,covering thealleged discriminatory treatment against himselfOn March 30,1953, he filed amendedcharges listing Hale and Adams as additional discriminateesThe incidents upon whichthe complaint was based occurred on September 29 and 30, 1952,and involved Hale andAdams as well as Glass.They occurred within the 6-month period antedating Glass' orig-inal chargesWithout relying on the rationale ofCathey Lumber Company,86 NLRB 157,cited by the Trial Examiner in sustaining the timeliness of the charge, we find that the111 NLRB No. 33.